Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/24/2022. Claims 1-20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants amendment to incorporate “propagating, by the computing device, the first temporal data item to the first route component based at least in part on a correlation between the first route component and the third route component;” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to “propagating” or disseminating temporal data to a first route component on the basis of a correlation between a first route component and a third route component, distinguishes an apparent novel methodology for updating a map for routing an autonomous vehicle. The closest prior art of record for example, discloses updating of an atlas graph for routing an autonomous vehicle using “temporal data” from other parties within the boundaries of the trip from a starting location to a goal, however specifically updating a first routing component, a roadway component, on the basis of a correlation specifically directed to a first route component and a third route component is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 10
Applicants amendment to incorporate “propagating the first temporal data item to the first route component based at least in part on a correlation between the first route component and the third route component;” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to “propagating” or disseminating temporal data to a first route component on the basis of a correlation between a first route component and a third route component, distinguishes an apparent novel methodology for updating a map for routing an autonomous vehicle. The closest prior art of record for example, discloses updating of an atlas graph for routing an autonomous vehicle using “temporal data” from other parties within the boundaries of the trip from a starting location to a goal, however specifically updating a first routing component, a roadway component, on the basis of a correlation specifically directed to a first route component and a third route component is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 20
Applicants amendment to incorporate “propagating the first temporal data item to the first route component based at least in part on a correlation between the first route component and the third route component;” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to “propagating” or disseminating temporal data to a first route component on the basis of a correlation between a first route component and a third route component, distinguishes an apparent novel methodology for updating a map for routing an autonomous vehicle. The closest prior art of record for example, discloses updating of an atlas graph for routing an autonomous vehicle using “temporal data” from other parties within the boundaries of the trip from a starting location to a goal, however specifically updating a first routing component, a roadway component, on the basis of a correlation specifically directed to a first route component and a third route component is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaserer et. al. (U.S. Publication No. 2019/0304097) discloses a relative atlas for autonomous vehicle and generation thereof, with an atlas graph describing lanes on a roadway, merged with a subgraph created on the basis of log data, the data describing perspective roadways in the environment (temporal data comprising roadway conditions) and therefore constrained according to temporal data. (See Fig. 15) Further, the constrained graph is used to disseminate to vehicles in the environment for route planning, and generating an optimal path for each vehicle.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664